Exhibit 10.1

 

Services Agreement *

 

This Services Agreement (“Agreement”) is made by and between VHA Inc., a
Delaware corporation, having a principal place of business at 220 East Las
Colinas Boulevard, Irving, Texas 75039-5500 (“VHA”), and Neoforma, Inc., a
Delaware corporation, having a principal place of business at 3061 Zanker Road,
San Jose, California 95134 (“Company”), effective on June 1, 2004 (“Effective
Date”).

 

WHEREAS, VHA is a health care cooperative that acts as a group purchasing agent
for its members (“VHA Members”) to arrange purchasing option opportunities with
suppliers for health care related products and services; AND

 

WHEREAS, Company offers products and/or services (“Services”), as defined in
Exhibit A, for sale and license to end-user customers, such as VHA Members; AND

 

WHEREAS, VHA and Company desire to define an agreement that would require
Company to offer its Services to VHA Members at defined discounts, service
levels, value-adds, and under certain other general terms and conditions; AND

 

WHEREAS, VHA and Company desire to enter into a contemporaneous agreement
attached to and incorporated into this Agreement as Exhibit G under which
Company will serve as a subcontractor to VHA to provide its Services on behalf
of VHA to VHA Members;.

 

NOW, THEREFORE, in consideration of the mutual covenants below, the parties
agree as follows:

 

1.    OVERVIEW.    This Agreement establishes the basis for Company’s offering
of contracts for the sale and license of its Services to VHA Members. The
contracts and payments for Services shall be solely between Company and the VHA
Members.

 

2.    COMPANY’S RESPONSIBILITIES.

 

  A. Offer Contracts. Company shall use commercially reasonable efforts to
actively promote and market the Services under the terms of this Agreement to
VHA Members. Company will not require VHA Members to buy the Services offered
under this Agreement only when bundled with its other Services, will not attempt
to sell to the VHA Members a Service offering which competes with the offering
under this Agreement, and will not reduce its commissions payable to its sales
personnel for transactions under this Agreement. Company will not sell the
Services to VHA Members through channel partners/distributors without the
written consent of VHA. All Services sold through partners/distributors will be
reported as sales as defined in the Agreement. Further, upon the written request
of VHA, Company will provide VHA with copies of final proposals for VHA Members.

 

(Service Agreement November 18, 2003)   Page 1 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC. * Confidential treatment
requested: Certain portions of this agreement have been omitted pursuant to a
request for confidential treatment and, where applicable, have been marked with
an asterisk to denote where omissions have been made. The confidential material
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

  B. Pay Administrative Fees. Company shall pay to VHA the Administrative Fees
indicated in Exhibit D attached hereto. If payment is not received within thirty
(30) days of due date, amounts past due shall be subject to a late charge in the
amount of the lesser of one and one-half percent (1.5%) interest per month or
the maximum rate allowed by law.

 

  C. VHA Address for Payments. All Administrative Fee payments shall be
delivered to:

 

The Northern Trust Company

350 North Orleans Street

Receipt @ Dispatch 8th Floor

Chicago, Illinois 60654-1855

Attn: VHA Inc., Suite 1855

(312) 444-3576

 

  D. Sales Reports. Company shall provide to VHA by the 15th day of each month
for the preceding month completed sales reports and sales forecast reports
(“Sales Activity Reports”) which have the following minimum elements, and which
are in a form and substance reasonably satisfactory to VHA. The purpose of the
Sales Activity Report shall be to track and direct Company’s sales and marketing
efforts in pursuit of new business with VHA Members. A failure to provide this
report when due is a material breach of this Agreement.

 

  (1) The name of Company, the month and year to which the Sales Activity Report
relates and the contract number as provided to Company by VHA.

 

  (2) LIC number as provided to Company by VHA, name of institution, city,
state, service offerings, estimated annual sales, estimated annual revenue,
institution contact name, address, phone, email, supplier contact name and phone
number, primary VHA contact, lead source, lead date, closure confidence
percentage, status, and actions to close.

 

  (3) New VHA Member accounts (described by LIC number as provided to Company by
VHA), city, state, start date, term of agreement, contact name, and estimated
savings.

 

  (4) The Sales Activity Report shall be delivered monthly via e-mail to:

 

VHA’s Operational Services Department

salesreports@vha.com.

 

  (5) Such additional information as VHA may reasonably request from time to
time.

 

  E.

Administrative Fee Reports. Company shall provide to VHA by the 15th day of each
month for the preceding month Administrative Fee Reports which have the
following minimum elements, and which are in a form and substance reasonably

 

(Service Agreement November 18, 2003)   Page 2 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

 

satisfactory to VHA. If no transactions occur within a relevant period, a report
stating that no transactions occurred is required. A failure to provide this
report when due is a material breach of this Agreement.

 

  (1) The name of Company, the period and year to which the Report relates and
the contract number provided by VHA.

 

  (2) With respect to each individual VHA Customer described by LIC number
(provided by VHA), full name, city, state and zip code, the line items for and
sum of the Sales (defined as all transactions in which Company sells Services
covered under this Agreement, regardless of whether or not Company is required
to pay VHA an Administrative Fee for such transactions), Net Revenue (as defined
in Exhibit D) for the Services, and the Administrative Fees earned by VHA for
all Services sold to each individual VHA Customer during the relevant period, as
well as the cumulative total for the year. To the extent that different fees
apply to different Services, reporting shall be done on a Service-by-Service
basis.

 

  (3) The total sum of the Sales, Net Revenue and the Administrative Fees earned
by VHA for all Services sold to all VHA Customers during the relevant period.

 

  (4) The calculation used by Company to determine each of the Administrative
Fees earned by VHA.

 

  (5) Such additional information as VHA may reasonably request from time to
time.

 

  (6) In the event Company fails to provide the Report within the time and in
the manner stated, upon the occasion of the first failure to send a report when
due, Company shall receive a written warning. The parties agree that Company’s
failure to provide the reports as specified herein may cause damages to VHA that
are difficult to calculate and that the schedule below represents a reasonable
estimate of such liquidated damages and shall not be construed as a penalty.
Upon the second and any subsequent failure to provide a report when due, Company
shall pay liquidated damages to VHA according to the following schedule. This is
a nonexclusive, cumulative remedy, and therefore is in addition to any other
remedies available to VHA for breach by Company.

 

2nd failure

   $ 1,000

3rd failure

   $ 2,500

4th failure and each subsequent failure

   $ 5,000

 

  (7) Administrative Fee Reports shall be delivered to:

 

VHA’s PRS and System Operations Department

prs@vha.com.

 

(Service Agreement November 18, 2003)   Page 3 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

  F. Performance Measures. Company will participate in VHA’s customer
satisfaction performance monitoring program for the purposes of ensuring VHA
Member Satisfaction with Services offered to VHA Members by Company. Company’s
overall composite customer satisfaction score may not be lower than eighty (80)
in the aggregate for any given year for the VHA customer satisfaction survey. In
the event Company scores are lower than eighty (80), Company agrees to develop a
mutually agreed upon plan within thirty (30) days to improve customer service.
Any failure to do this will be considered a material breach of this Agreement.
When requested by VHA and when available, Company will work collectively with
VHA to identify and provide the following:

 

  (1) Project planning documents that outline the action steps and timing of
major Services implementations with VHA Members.

 

  (2) For the purposes of monitoring customer satisfaction, contact information
that will include name, title, address, phone and email of persons within the
VHA Membership responsible for implementing Services specified in Exhibit A.

 

  (3) Company will provide VHA with access to persons within Company responsible
for responding to VHA Member requests for information and assistance concerning
sales, billing, ordering and project implementation. Company will respond to
requests for assistance and will coordinate resources consistent with the
escalation procedures specified in Exhibit C.

 

  G. Training. Company will provide at its expense, Services offering training
at mutually agreed upon VHA sites, to VHA managers, and VHA Members who may wish
to participate. This will include technical and non-technical managerial skills
about how to use the Services. Company will replace individual on-site training
managers upon the reasonable request of VHA or VHA Members.

 

  H. VHA Member Discount Reporting. With respect to any price reduction (e.g.,
discount, rebate, credit or any other form of remuneration) that is provided by
Company to any VHA Member, Company agrees that it shall (1) fully and accurately
report such price reduction on the invoices or statements it furnishes to the
VHA Member, (2) inform the VHA Member in a manner reasonably calculated to give
notice to the VHA Member of its obligations to report (and provide information
about) such price reduction to the appropriate government authorities (e.g., in
VHA Member’s cost reports) and (3) refrain from doing anything that would impede
the VHA Member from meeting its reporting and disclosure obligations under 42
C.F.R. § 1001.952(h)(1).

 

3. VHA’S RESPONSIBILITIES.

 

  A. List of VHA Members. VHA shall promptly after the Effective Date provide to
Company access to VHA membership information through VHA.com by an assigned
login and password. This membership information shall be considered
“Confidential Information” of VHA and is subject to the non-disclosure
requirements set forth in 6. (D) of this Agreement.

 

(Service Agreement November 18, 2003)   Page 4 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

  B. VHA Support Activities. VHA shall engage in administrative and support
activities, including but not limited to including Company on VHA’s list of
authorized suppliers, publicizing the availability of this Agreement and
distributing Service information. VHA agrees to promote the Services as outlined
in a mutually agreed upon plan that will be developed in conjunction with
Company within sixty (60) days after the Effective Date of this Agreement. VHA
will provide Company with the opportunity to purchase booth space at the annual
VHA Leadership Conference and programming through vhatv’s satellite network
during the term of this Agreement for the purpose of facilitating Company’s
marketing of Services to VHA Members.

 

4. JOINT RESPONSIBILITIES.

 

  A. Use of Trademarks. Each party grants to the other a limited license during
the term of this Agreement to use the other party’s trade names, trademarks, and
services marks in its marketing efforts under this Agreement, subject to the
other party’s prior review and written consent to any specific usage.

 

  B. Performance Reviews. Representatives of the parties shall meet on a
quarterly basis in person or by phone to review each party’s performance during
the past quarter, and to discuss objectives and plans for the upcoming quarter.

 

  C. Subcontractor Relationship. Upon invitation or at the request of VHA and
with the agreement of Company, Company shall offer its Services to VHA Members
as a subcontractor acting on behalf of VHA pursuant to the terms of the Master
Subcontractor Services Agreement attached as Exhibit G.

 

5. TERM AND TERMINATION.

 

  A. The term of this Agreement shall be from June 1, 2004 (“Effective Date”)
through May 31, 2007, unless earlier terminated for convenience or cause. This
Agreement may be renewed for additional one (1) year terms, provided each party
agrees to such renewal in writing at least thirty (30) days prior to the
expiration of the current term. Either party may at any time during the term of
this Agreement terminate it for its convenience by providing at least ninety
(90) days prior written notice to the other party. Either party may at any time
during the term of this Agreement terminate it for cause and pursue its legal
remedies, if the other party fails to cure a material breach within thirty (30)
days after written notice from the non-breaching party.

 

  B. In the event Company terminates for convenience or cause, Company will pay
to VHA all payments due in accordance with Exhibit D. If Company terminates this
Agreement for convenience and the Company has not made any sales of the Services
under this Agreement, Company agrees to pay VHA, as liquidated damages, $30,000.

 

(Service Agreement November 18, 2003)   Page 5 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

  C. In the event VHA terminates for cause, Company shall pay to VHA all
payments due in accordance with Exhibit D, and as liquidated damages $30,000.
These liquidated damages are to compensate VHA for the costs associated with the
transition to another Company, and are in addition to any actual damages that
VHA may be able to demonstrate.

 

6. GENERAL TERMS AND CONDITIONS.

 

  A. VHA Definitions. Where “VHA” is used in this Agreement, it means VHA Inc.,
its subsidiaries and regional office licensees. Where “VHA Members” is used in
this Agreement, it means all of the participants in the VHA health care
cooperative, including but not limited to shareholders, patrons, nonpatrons, and
their affiliates.

 

  B. Lowest Prices. The prices charged for the Services sold under this
Agreement during its term shall be no greater than the lowest price charged by
Company to its other customers under similar terms, conditions, and aggregate
purchase volumes. Company will promptly provide VHA with written notice of any
applicable comparable lower prices available from Company, and this Agreement
shall be automatically amended to include such lower pricing.

 

  C. Nonexclusive and No Minimums. This Agreement is structured as a
nonexclusive contractual relationship between the parties, and therefore either
party may enter into similar contracts with any third parties. Unless otherwise
expressly stated, there are no minimum dollar or unit volumes of purchases
required under this Agreement.

 

  D. Confidentiality. Except as provided below, neither party shall during the
term of this Agreement and for a period of three (3) years after the expiration
or termination thereof, disclose to any third party, other than its employees
with a need to know who are under nondisclosure obligations, or use for any
purpose other than compliance with this Agreement, any information provided to
it by the other party which is marked “Confidential,” “Proprietary” or a similar
legend, or which is orally identified as such at the time of disclosure. This
obligation of confidentiality shall not apply to (a) information which is
published by the disclosing party or otherwise becomes available to the public
other than by a breach of this Agreement, (b) is rightfully received by the
recipient from a third party not under an obligation of confidentiality, (c) is
known by prior to disclosure, or independently developed by the recipient at any
time, or (d) is required to be disclosed pursuant to a lawful subpoena from a
court of competent jurisdiction or in response to a valid request by a
governmental agency, so long as the recipient/disclosing party uses reasonable
efforts to notify the owner prior to such disclosure. VHA shall have the right
to disclose to VHA Members, and federal, state, and local governmental
regulatory entities, the terms, conditions, pricing, and fees under this
Agreement.

 

  E.

Indemnities. Company shall indemnify, defend, and hold harmless VHA and VHA
Members from and against any loss, liability, damage, cost or expense,

 

(Service Agreement November 18, 2003)   Page 6 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

 

including reasonable attorneys’ fees, arising out of: (i) bodily injury or
death, or damage to property, caused by any act or omission by Company, its
employees, agents, or subcontractors, or (ii) any material breach or default by
Company under this Agreement, (iii) any material misrepresentation by Company to
VHA or VHA’s Members of Company’s Services covered by this Agreement, or (iv)
any patent, copyright, trademark, or trade secret infringement arising from the
Services or services under this Agreement. However, Company shall not be
obligated under this Agreement to so defend, indemnify or hold harmless any
indemnitee from any such loss, liability, damage, cost or expense, to the extent
of any damages which results from that indemnitee’s misconduct or negligence.
VHA shall cooperate with Company at Company’s expense in its defense or
settlement of indemnified matters.

 

  F. Limitation of Liability and Remedies. Neither party shall be liable for
special, incidental or consequential damages under this Agreement, even if
advised of the possibility thereof. All remedies available to an aggrieved party
herein under this Agreement, at law, or in equity, are cumulative and not
mutually exclusive.

 

  G. Insurance. Company agrees to obtain and maintain at its own expense,
commercial general liability insurance including blanket contractual liability
coverage with minimum limits of $1,000,000 per occurrence and $3,000,000 annual
aggregate. Such insurance shall include VHA, its subsidiaries and licensees as
additional insureds. Within thirty (30) days from the date of this Agreement,
Company shall submit to VHA a certificate of insurance attested by a duly
authorized representative of the insurance carrier or carriers, evidencing that
the insurance required is in force and in effect and that such insurance will
not be canceled or materially changed without giving VHA at least thirty (30)
days prior written notice.

 

  H. Books, Records, and Audit. Company shall keep such books, records, and
accounts, which are adequate to document and substantiate the transactions in
this Agreement. All such books, records, and accounts shall be available at
Company’s place of business for inspection and audit by VHA and its authorized
representatives at any time during the term of this Agreement and for two (2)
years after termination. VHA may inspect and audit them at its expense during
normal business hours after at least five (5) business days prior notice, but no
more frequently than twice in any consecutive twelve (12) month period. Company
shall pay VHA’s reasonable costs of audit in the event that the audit reveals
that Company under reported revenues to it or payments to VHA in excess of a
five percent (5%) variance.

 

  I. Compliance with Law. In the performance of this Agreement, both parties
will comply with applicable federal, state, and local laws and regulations.

 

  J. Debarment. Company is not excluded, suspended, or debarred from
participation, or otherwise unable to participate, in any federal or state
health care program including, but not limited to, Medicare and Medicaid.

 

(Service Agreement November 18, 2003)   Page 7 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

  K. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Texas, excluding its conflicts of law
provisions.

 

  L. Independent Contractor. Company is an independent contractor, and not an
employee, agent, or partner of VHA or VHA’s Members. Company is solely
responsible for the payment of all wages, taxes, benefits, and expenses of its
employees, agents, and subcontractors.

 

  M. Force Majeure. A party hereto shall not be liable for any nonperformance of
its obligations hereunder to the extent and for the duration of time that such
nonperformance was due to an event beyond its reasonable control, such as acts
of God (fire, earthquakes, tornadoes), terrorism, national emergencies,
government regulation, civil disorders or war. The party affected by such event
shall give prompt written notice to the other party and shall use commercially
reasonable efforts to promptly find alternative means to resume performance.

 

  N. Assignment and Subcontracting. Neither party shall assign this Agreement,
or subcontract its obligations hereunder without the prior written consent of
the other party. Any attempt to assign or subcontract without consent shall be
void.

 

  O. Waiver. Any failure or delay in enforcing rights or remedies by a party
hereto shall not be deemed a waiver unless the waiving party states it as a
waiver in writing.

 

  P. Severability. In the event that any provision of this Agreement is declared
illegal or unenforceable by a competent court or administrative agency, the
parties shall in good faith try to promptly mutually agree on a substitute
provision, which accomplishes the same objectives as the original provision. If
they cannot so agree, either party may terminate for convenience as described
above.

 

  Q. Notices. Any notices given under this Agreement shall be effective when
received, and may be delivered in person, by Certified Mail, Return Receipt
Requested, or by receipted courier service such as Federal Express, to the
addresses below.

 

If to VHA:

 

If to Company:

220 E. Las Colinas Blvd.

 

3061 Zanker Road

Irving, TX 75039-5500

 

San Jose, CA 95134

Attn: Contract Compliance

 

Attn: General Counsel

With a copy to:

   

VHA Inc.

   

220 East Las Colinas Blvd.

   

Irving, TX 75039-5500

   

Attn: General Counsel

   

 

(Service Agreement November 18, 2003)   Page 8 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

  R. Entire Agreement. As to the subject matter of this Agreement, this
Agreement is the entire agreement between the parties and supersedes any prior
oral or written understandings. This Agreement may only be amended by a written
amendment signed by both parties.

 

  S. Survival. Provisions that involve the following topics shall survive the
expiration or earlier termination of this Agreement: books, records, and audit;
compliance with law; confidentiality; governing law; indemnities; limitation of
liability; notices; payments, to the extent due but not yet paid; remedies;
reports, for so long as fees are paid; survival; waiver.

 

  T. Exhibits. The following Exhibits are attached hereto and incorporated by
this reference. In the event of conflict between the Exhibits and the body of
this Agreement, the Exhibits shall control unless otherwise indicated therein.

 

Exhibit A – Services and Discounts

Exhibit B – Special Value-Adds

Exhibit C – Customer Satisfaction and Escalation Procedures

Exhibit D – Administrative Fees Payable to VHA

Exhibit E – End-User Contract

Exhibit F – Existing Customers

Exhibit G – Master Subcontractor Services Agreement

 

IN WITNESS WHEREOF, authorized representatives of the parties have signed this
Services Agreement below.

 

VHA Inc.

(“VHA”)

 

Neoforma, Inc.

(“Company”)

By: /s/ Hayes                                                 

  By: /s/Theresa Grossi                                 

Printed Name: Hayes                                   

  Printed Name: Theresa Grossi                  

Title: Senior Vice President                        

  Title: Vice President, Sales                        

Date: June 3, 2004                                         

  Date: June 4, 2004                                       

 

(Service Agreement November 18, 2003)   Page 9 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

Services Agreement

Exhibit A — Services and Discounts

 

Company agrees to offer the following Services to VHA and VHA Members at the
Discounts indicated. Services include successor service lines, such as improved,
renamed, or rebundled services.

 

Company shall provide its Data Management Solution (DMS) that contains the
following service offerings:

 

  ¨ Rationalize products and vendors for master file inclusion

  n Compare Purchase Order (PO) history and item files to develop include /
exclude list

  n Identify erroneous, duplicate and obsolete data

  n Recommend items to be inactivated / removed

 

  ¨ Correct and normalize vendor and product information

  n Map vendors to Company’s hierarchical manufacturer master table

  n Develop comprehensive product descriptions

  n Correct vendor part numbers and units of measure to American National
Standards Institute (ANSI) standards

 

  ¨ Categorize item file products to Universal Standards Products services
Classification (UNSPSC) standards

  n Classify products by family, class, commodity and business function for
reporting and analysis

 

  ¨ Enrich item file products with extended attributes

  n Provide additional attributes to each item to support product
cross-reference

 

  ¨ Company shall also provide a periodic maintenance refresh that maintains the
integrity of the Materials Management Information System (MMIS) or Enterprise
Resource Planning (ERP) system data.

 

  ¨ VHA Member pricing is a fixed fee service model based on the following
parameters:

  n The size of the files being cleansed including the number of vendors and
items

  n The number of item and files being processed for a hospital system

  n The service level chosen

  n The timeline required for delivery

  n Custom requirements or needs

 

  ¨ VHA Members will be given a minimum discount of * percent (*) off of the
total price of the project.

 

  ¨ VHA Members will receive price quotes that will be firm for sixty (60) days.

 

(Service Agreement November 18, 2003)   Page 10 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC. * Confidential treatment
requested



--------------------------------------------------------------------------------

Services Agreement

Exhibit B — Special Value-Adds

 

Company agrees to perform the following special value-adds as part of its
offering of Services.

 

  ¨ Best Practices Training: at the conclusion of all data cleansing
engagements, Company’s Client Services Team will spend no less than four (4)
hours with the VHA Member reviewing potential modifications to existing
processes that will better enable the VHA Member to maintain improved control
over master files. The training will emphasize: access controls for new product
additions; conforming product descriptions based on the DMS attribute
methodology; and auditing item file relevancy.

 

  ¨ Item File Assessment: upon selection of Company, Company will either waive
and/or credit VHA Member costs associated with the Item File Assessment Program.
VHA Members that participate in the assessment gain both quantitative and
qualitative insights to the costs of dirty data and a blueprint for addressing
identified opportunities.

 

  ¨ Group Purchasing Organization (GPO) / VHA Audit Report: at the VHA Member’s
permission, Company will supply copies of the VHA Member’s Contract Opportunity
Analysis Report to VHA for their review and potential assistance in facilitating
additional supply expense reductions.

 

(Service Agreement November 18, 2003)   Page 11 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

Services Agreement

Exhibit C — Customer Satisfaction and Escalation Procedures

 

Company agrees to develop a standardized survey tool within ninety (90) days of
the Effective Date of this Agreement. Company will survey VHA Members within six
(6) weeks of project completion. Upon completion of all VHA Customer surveys
conducted by Company, such results will be made available to VHA.

 

Company agrees to use the following escalation policy to improve customer
service for Services provided to VHA Members.

 

The Issue Management guidelines created by Company will provide the basis for
issue management throughout each project. These guidelines will be used to
identify issues clearly, log and track status, document analysis and potential
resolutions, and define the escalation process. The on-line project management
tool includes an “Issues Tracker” and will be used to track any project related
issues. Company’s Project Manager and the Client Project Lead will both be
involved in evaluating the issues throughout the project. Once an issue is
identified, it is raised to the Company and Client Project Lead. The issue is
then logged in the Issues Tracker. The Company and Client Project Lead will in
turn review the issue and assign an owner. If the issue is unable to be
resolved, the issue escalation process will be as follows:

 

Issue Resolution Hierarchy

 

LOGO [g34259image1.jpg]

 

The Company and Client Project Lead will discuss all issues first. When
applicable, the issue will be raised during the weekly meetings. In the event an
issue is unable to be resolved by the Project Managers, the issue will be
escalated to the Project Sponsor and the Project Director.

 

(Service Agreement November 18, 2003)   Page 12 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

Services Agreement

Exhibit D — Administrative Fees Payable to VHA

 

Company shall pay the following Administrative Fees to VHA:

 

  ¨ Administrative Fees. * percent (*) of Company’s Net Revenue invoiced for
each New Customer contract, and any renewals or extensions of the New Customer
contracts, at the time the New Customer is invoiced by Company during the term
of this Agreement. “New Customers” are those customers who are not on the list
of Exhibit F—Existing Customers, and who sign contracts during the term of this
Agreement. Company shall pay cumulated monthly New Customer Administrative Fees
to VHA on the 15th day of the month following the end of the full or partial
quarter for the prior quarter.

 

  ¨ * percent (*) of Company’s Net Revenue invoiced for each Existing Customer’s
contract, and any renewals or extensions of the Existing Customer contracts, at
the time the Existing Customer is invoiced by Company during the term of this
Agreement. “Existing Customers” are those customers who are on the attached list
of Exhibit F—Existing Customers. Company shall pay cumulated monthly Existing
Customer Administrative Fees to VHA on the 15th day of the month following the
end of the full or partial quarter for the prior quarter.

 

  ¨ Administrative Fees at the time the Customer is invoiced by Company will
continue to be paid during the period of time in which the initial or extended
term of its contracts with VHA Members may extend beyond the date of expiration
or earlier termination of this Agreement or for any sales that occur during the
three (3) months following expiration or earlier termination. Company shall pay
such cumulated monthly carryover fees to VHA on the 15th day of the month
following the end of the full or partial quarter for the prior quarter. This
provision shall survive the expiration or earlier termination of this Agreement.

 

  ¨ “Net Revenue” means the net (less discounts) invoiced amount of sales price,
license fee or service fee for each Service transaction. Services sold to VHA
shall not be included in the calculation of Net Revenue.

 

(Service Agreement November 18, 2003)   Page 13 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC. * Confidential treatment
requested



--------------------------------------------------------------------------------

Services Agreement

Exhibit E – End-User Contract

 

Company agrees to use the following End-User Contract, or substantially similar
contract, in its Services offerings to VHA Members for the term of this
Agreement and any extensions or renewals.

 

NEOFORMA SERVICES AGREEMENT

 

THIS AGREEMENT is made this              200_ between Neoforma, Inc., a Delaware
corporation with its principle place of business at 3061 Zanker Road, San Jose,
CA 95134 (“Neoforma”) and                     , a              corporation with
its principle place of business at              (“Client”).

 

In consideration of the premises and other good and valuable consideration set
forth below, the receipt and sufficiency of which the parties acknowledge,
Neoforma and Client (each a “Party” and collectively the “Parties”) agree as
follows;

 

1. SERVICES

 

Neoforma shall provide, or arrange to provide through subcontractors, those
services set forth in Exhibit A, attached to this Agreement and incorporated
into it by this reference (“Services”).

 

2. COOPERATION; NO INDIVIDUALLY-IDENTIFIABLE PATIENT INFORMATION

 

Client’s timely provision of and access to office accommodations, facilities,
equipment, assistance, and complete data sets from its officers, agents, and
employees, and suitably configured computer products (“Cooperation”), is
essential to the performance of the Services, and Neoforma shall not be
responsible for any deficiency in performing the Services because of Client’s
failure to provide full Cooperation. In the course of Neoforma’s provision or
arrangement of the Services, Client shall not disclose to Neoforma or its
subcontractors any individually-identifiable patient information.

 

3. COMPENSATION

 

In return for the provision of the Services, Client shall pay Neoforma a project
fee of $             (“Project Fee”) plus reasonable travel and related expenses
incurred by Neoforma and its subcontractors in providing the Services. Such
expenses are not expected to exceed 25% of the project fee. Client shall pay
such expenses within (30) days of receipt of monthly invoices from Neoforma. The
Project Fees will be due as follows; one third of the total Project Fee is due
at contract signing, one third of the Project Fee is due thirty-days (30) after
the project commencement, and the balance of the Project Fee is due upon the
completion of work. Upon completion of work, Neoforma shall deliver a final data
container to Client. Client shall have one week to evaluate the final data
container and provide notice to Neoforma of its acceptance or rejection of the
final data container and agreement to pay the balance of the Project Fees. If
Client fails to provide such notice after one week, work shall be deemed
complete and the balance of the Project Fees shall be due.

 

(Service Agreement November 18, 2003)   Page 14 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

Services Agreement

Exhibit E – End-User Contract (Continued)

 

Notwithstanding the foregoing, if Client’s failure to provide full Cooperation
in accordance with Section 2 above delays the completion of work after Neoforma
has provided Client with notice of such failure, the balance of the Project Fees
shall be due within five (5) business days of notice from Neoforma to Client of
such delay. Project Fees and expenses not paid in accordance with this Section 3
shall accrue interest at the rate of the greater of one and one-half percent
(1.5%) per month or the maximum rate allowed by law.

 

4. TERM

 

Either Party may terminate this agreement immediately if the other Party is in
material breach of its obligations hereunder and fails to cure within 10 days
after receipt of written notice from the other Party specifying the breach.
Either party may also terminate this agreement for any reason thirty (30) days
after providing notice to the other Party. Services provided up to the date of
termination shall be paid on a pro rata basis as follows;

 

After 30 days

   40% of Fees

After 60 days

   60% of Fees

After 75 days

   80% of Fees

After 90 days

   100% of Fees

 

5. CONFIDENTIAL INFORMATION

 

“Confidential Information” means: (i) business or technical information of
either Party; (ii) information designated by either Party as “confidential” or
“proprietary” or which, under the circumstances taken as a whole would
reasonably be deemed to be confidential; and (iii) the terms and conditions of
this Agreement, but excludes information that: (i) is in or enters the public
domain without breach of this Agreement; (ii) the receiving Party lawfully
receives from a third party without restriction on disclosure and without breach
of a non-disclosure obligation; or (iii) the receiving Party knew prior to
receiving such information from the disclosing Party or develops independently.

 

Neither Party shall: (i) use or disclose to any third party or use any
Confidential Information disclosed to it by the other Party except as expressly
permitted fit in this Agreement; and (ii) take all reasonable measures to
maintain the confidentiality of all Confidential Information of the other Party.

 

Either Party may disclose Confidential Information of the other Party: (i)
pursuant to the order or requirement of a court, administrative agency, or other
governmental body, provided that the disclosing Party gives reasonable notice to
the other Party to contest such order or requirement; and (ii) on a confidential
basis to its legal or financial advisors or as reasonably required.

 

(Service Agreement November 18, 2003)   Page 15 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

Services Agreement

Exhibit E – End-User Contract (Continued)

 

Notwithstanding the foregoing, Neoforma and its subcontractors may create new
collections of data (the “Generic Data”) by deleting or masking all
identification of Client from data supplied by Client, and may include this
Generic Data in master databases created and retained by Neoforma and its
subcontractors. Such master databases shall not include or disclose any
information that reveals Client’s identity. Other than for purposes of building
and using those databases of Generic Data, Neoforma and its subcontractors shall
not use, sell, lease, or rent or otherwise disclose to any third parties any
data supplied by or obtained from Client except to the limited extent necessary
to perform Services.

 

6. NEOFORMA PROPERTY

 

Except as expressly provided in Section 7, all right, title, and interest in and
to all database designs, schema, and databases, including the Generic Data,
proprietary information of Neoforma and its subcontractors, software, and other
materials used, supplied or created by Neoforma and its subcontractors is and
shall remain the sole property of Neoforma or its subcontractors, and Client
obtains no rights in any such Supplied Materials except for the limited license
as expressly set forth in Section 8 below.

 

7. CLIENT PROPERTY

 

Client shall own right, title, and interest in and to any data as originally
supplied by it to Neoforma and its subcontractors pursuant to this Agreement,
and any scrubbed data delivered by Neoforma or its subcontractors for loading
into Client’s information systems.

 

8. LICENSE

 

Neoforma and its subcontractors hereby grant to Client a restricted license to
use for Client’s internal business purposes only any database designs, schema,
proprietary information, and associated materials that are created and delivered
by Neoforma to Client in providing the Services (the “Supplied Materials”).
Client may make sufficient copies of Supplied Materials for licensed use and as
reasonably necessary for backup purposes. Client shall not: (i) remove or modify
any program markings or any notice of proprietary rights from Supplied
Materials; (ii) re-license, rent, lease, timeshare or act as a service bureau
for Supplied Materials; or (iii) cause or permit reverse engineering or
decompilation of Supplied Materials except to the extent otherwise authorized by
law. Any unauthorized sharing, distribution, dissemination, or copying either by
manual or electronic means of such Supplied Materials shall be considered a
breach of this Agreement. When this Agreement expires or terminates, Client
shall return or destroy all Supplied Materials.

 

(Service Agreement November 18, 2003)   Page 16 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

Services Agreement

Exhibit E – End-User Contract (Continued)

9. STATUS AND TAX

 

The Parties enter into this Agreement as independent contractors and neither has
the authority to bind the other to any third party or to otherwise act in any
way as the representative of the other, unless otherwise expressly agreed in
writing signed by both Parties. Neoforma shall pay all taxes required as a
result of receipt of payment hereunder, except sales taxes, if applicable.

 

10. ASSIGNMENT, AMENDMENT, SUCCESSION AND WAIVER

 

Neither party shall assign this Agreement or any part thereof without first
obtaining express written consent of the other Party. Consent shall not be
unreasonably withheld. This Agreement may not be amended or supplemented except
in writing signed by both Parties. This Agreement shall be binding upon and
shall inure to the benefit of the Parties, their successors and assigns. No
express waiver of any prior breach of this Agreement shall constitute a waiver
of any subsequent breach, and no waiver shall be implied.

 

11. INDEMNIFICATION

 

Each Party (“Provider”) shall defend, indemnify and hold the other Party
(“Recipient”) harmless against any and all liability imposed or claimed,
including attorney’s fees and other legal expenses, arising directly or
indirectly from any third party claim that information, designs, specifications,
software, data or material furnished by the Provider and used by the Recipient
hereunder infringes any intellectual property rights of any third parties. The
indemnifications provided above are conditioned upon the indemnified Party
providing the indemnifying Party with: (i) prompt notice of the claim; (ii) sole
control of the defense and all related settlement negotiations; and (iii)
reasonable assistance, information, and authority to carry out the defense as
set forth above.

 

12. LIMITATION OF LIABILITY

 

NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NEOFORMA AND ITS
SUBCONTRACTORS LIABILITY TO CLIENT UNDER THIS AGREEMENT IS LIMITED TO THE
AMOUNTS ACTUALLY PAID TO NEOFORMA UNDER THIS AGREEMENT. FURTHERMORE, NEOFORMA
AND ITS SUBCONTRACTORS SHALL NOT BE LIABLE TO CLIENT OR ANY OTHER PARTY FOR ANY
LOSS USE, INTERRUPTION OF BUSINESS, DAMAGE OR EXPENSE INCURRED IN CONNECTION
WITH THE AVAILABILITY, OPERATION OR USE OF THE CLIENTS NETWORK, THE INTERNET, OR
ANY OTHER SYSTEM THAT IS USED BY NEOFORMA, ITS SUBCONTRACTORS OR CLIENT IN THE
PERFORMANCE OF THE SERVICES, ANY TECHNICAL MALFUNCTION, COMPUTER ERROR OR LOSS
OR CORRUPTION OF DATA, SEQUENCE, ACCURACY AND COMPLETENESS OF DATA, OR OTHER
INJURY, DAMAGE OR DISRUPTION OF ANY KIND RELATED THERETO. IN ADDITION, NEOFORMA
AND

 

(Service Agreement November 18, 2003)   Page 17 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

ITS SUBCONTRACTORS WILL NOT BE LIABLE TO CLIENT OR ANY OTHER PARTY FOR ANY
SPECIAL, INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING
NEGLIGENCE), STRICT PRODUCT LIABILITY OR OTHERWISE, EVEN IF NEOFORMA OR ITS
SUBCONTRACTORS HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

NEOFORMA DISCLAIMS ALL WARRANTIES AND CONDITIONS, EXPRESS, IMPLIED OR STATUTORY,
OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE. EACH PARTY ACKNOWLEDGES THAT IT HAS NOT ENTERED INTO THIS AGREEMENT IN
RELIANCE UPON ANY

 

WARRANTY OR REPRESENTATION EXCEPT THOSE SPECIFICALLY SET FORTH HEREIN. NEOFORMA
SHALL PROVIDE THE SERVICES IN A WORKMANLIKE MANNER.

 

13. FORCE MAJEURE

 

Neither party shall be liable for any failure to perform or for a delay in the
performance of its obligations caused by circumstances beyond its reasonable
control, including, but not limited to acts of God, acts of government or any
agency thereof, strikes, lock-outs, trade disputes, shortages of material or
energy, transportation embargoes, acts of public enemies, declared war,
rebellion, sabotage, epidemic, quarantine restrictions, fire, storm, flood,
earthquake, hurricane, tornado or any act, neglect or default of the other
Party.

 

14. NOTICES

 

Notices shall be deemed to have been given when delivered in person to the Party
for whom it is intended, or when mailed by registered or certified mail to the
address shown for the Party in question on the face of this agreement, or as
modified.

 

15. ENTIRE AGREEMENT

 

This Agreement is intended to be the sole and complete statement of obligation
of the Parties as to the subject matter of this Agreement and supersedes all
previous understandings, negotiations and proposals as to such matter.

 

16. OMNIBUS RECONCILIATION ACT COMPLIANCE

 

The parties shall make available upon written request of the Secretary of Health
and Human Services or the Comptroller General, or their representatives, this
Agreement and such books and documents and records, as may be necessary to
verify the nature and extent of the costs of the services rendered hereunder to
the full extent required by the Health Care Financing Administration
implementing Section 952 of the Omnibus Reconciliation Act of 1980 at 42 U.S.C.
Section 1395 (x)(v)(1)(1).

 

(Service Agreement November 18, 2003)   Page 18 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

Services Agreement

Exhibit E — End-User Contract (Continued)

 

IN WITNESS WHEREOF the Parties have executed this Agreement by their duly
authorized representatives on the day and year first written.

 

NEOFORMA, INC.   

[HOSPITAL]

 

 

By:

--------------------------------------------------------------------------------

 

  

By:

--------------------------------------------------------------------------------

 

Title:

--------------------------------------------------------------------------------

 

  

Title:

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Signature

  

 

--------------------------------------------------------------------------------

Signature

 

Exhibit A

 

NEOFORMA DATA MANAGEMENT SOLUTION (SERVICES)

 

I. Client Background

 

II. Neoforma’s recommendation

 

[Detailed Description of Services]

 

III. Professional Services Approach

 

IV. Neoforma Pricing & Timing

 

Proposal Pricing

 

Project Timeline

 

V. Assumptions

 

VI. Scope

 

In addition, the project scope, pricing, timelines will usually reference a
standard set of services to include:

 

  n Item Master work

  n Vendor Master work

  n Contract Master work

  n UNSPSC categorization work

  n Maintenance

 

(Service Agreement November 18, 2003)   Page 19 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

Services Agreement

Exhibit F — Existing Customers

 

The following list of Existing Customers is VHA Members with which Company has
been doing business with prior to the Effective Date of this Agreement.

 

VHA Member
LIC #


--------------------------------------------------------------------------------

  

VHA Member Name

--------------------------------------------------------------------------------

   City


--------------------------------------------------------------------------------

   State


--------------------------------------------------------------------------------

   Existing Service


--------------------------------------------------------------------------------

*    Baptist Health Care Corporation    Pensacola    FL    DMS *    *    *    CA
   DMS *    *    *    AR    DMS

 

(Service Agreement November 18, 2003)   Page 20 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC. * Confidential treatment
requested



--------------------------------------------------------------------------------

Services Agreement

Exhibit G — Master Subcontractor Services Agreement

 

MASTER SUBCONTRACTOR SERVICES AGREEMENT

 

This agreement (“Agreement”) is made as of this 1st day of June, 2004, (the
“Effective Date”) by and between Neoforma, Inc., having a principal place of
business at 3061 Zanker Road, San Jose, California 95134 (“Subcontractor”) and
VHA Inc., having a principal place of business at 220 East Las Colinas
Boulevard, Irving, Texas 75039-5500 (“VHA”).

 

Preliminary Statements:

 

The parties desire to enter into a nonexclusive relationship as part of VHA’s
offerings to its members that will enable VHA and Subcontractor to work together
productively and efficiently on specific project opportunities. The relationship
of the parties in connection with particular projects will be a
prime/subcontractor arrangement.

 

This Agreement defines the rights and responsibilities of VHA and Subcontractor.

 

VHA is, among other things, in the business of providing certain services to its
members. Subcontractor offers the services at the prices set forth in the
Service Listing, Fees and Discounts exhibit attached hereto and incorporated
herein by reference as Exhibit A.

 

  Section 1.   Definitions.

 

a. Where “VHA” is used in this Agreement, it means VHA Inc., its subsidiaries
and regional office licensees. Where “VHA Members” is used in this Agreement, it
means all of the participants in the VHA health care cooperative, including, but
not limited to, shareholders, patrons, nonpatrons, and their affiliates.

 

b. “Services” shall mean those specific services of Subcontractor that are
listed in Exhibit A, and all future enhancements of and modifications to such
services.

 

c. “Associated Deliverables” shall mean those specific deliverables of
Subcontractor that are associated with the Services and are described in the
Statement of Work, and all future enhancements of and modifications to such
deliverables.

 

d. “Statement(s) of Work” shall mean that document that describes the specific
project and sets forth the rights and responsibilities of the parties, should
Subcontractor’s services be engaged by VHA.

 

(Service Agreement November 18, 2003)   Page 21 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

Services Agreement

Exhibit G — Master Subcontractor Services Agreement (Continued)

 

e. “Joint Bid” or “Bid” shall mean a prime/subcontractor relationship or other
form of cooperation between the parties in connection with the preparation and
submission of proposals and bids.

 

f. “Lead” shall mean an opportunity to bid/propose generated by VHA, or an
opportunity to bid/propose when a VHA Member health-care organization requests
services from the Subcontractor through VHA.

 

g. “Marketing Guidelines” shall mean those specific activities that are listed
in the exhibit attached hereto and incorporated herein by reference as Exhibit
B, and all future enhancements of and modifications to such Activities.

 

  Section 2.   Purpose. This Agreement is not a requirements contract and does
not obligate VHA to acquire or purchase any of the Services, but only
establishes the terms and conditions for such acquisition or purchase of the
Services, if they occur.

 

  Section 3.   Statements of Work.

 

a. Subcontractor agrees to make available and perform the Services in accordance
with Statements of Work and other identified documents, which are subsequently
made a part of this Agreement by mutual concurrence between authorized parties
and incorporated by reference herein. All Statements of Work shall be separately
executed between the parties and shall, at a minimum, contain the following
information:

 

  1) The details of the scope and type of the Services to be provided, including
manpower requirements (if applicable) and time estimates for completion of the
Services;

 

  2) Payment criteria (e.g., fixed price, retainer fee, down payment, etc.)
including rate of pay, payment milestones, if any, and the associated dollar
amounts due at each milestone together with the criteria for the release of each
milestone payment;

 

  3) Warranties associated with the Services, if different than the warranty
provisions as set forth in this Agreement; and

 

  4) Review/reporting commitments.

 

b. If a Statement of Work conflicts with the terms of this Agreement, the order
of precedence shall be: (1) this Agreement and (2) the Statement of Work.

 

(Service Agreement November 18, 2003)   Page 22 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

Services Agreement

Exhibit G — Master Subcontractor Services Agreement (Continued)

 

  Section 4.   Teaming Agreements.

 

a. In the event that the parties decide to prepare a Joint Bid in connection
with a specific project opportunity, such Bid may, at the parties’ option, be
the subject of a separately negotiated “teaming” agreement, which shall specify
the relationship and respective rights and responsibilities of the parties with
respect to such project. In such teaming agreement, the parties agree that (i)
the project manager on such project will be a VHA representative, and (ii) the
parties will respond jointly to such bid/request and will enter into a
separately negotiated agreement specifying the relationship and respective
rights and responsibilities of the parties with respect to the co-staffed
project. Each party shall bear its own costs and expenses in connection with all
activities involved in preparing and submitting bids (including, without
limitation, joint bids for co-staffed projects) under this Agreement.

 

b. Any exchange of confidential information between the parties associated with
the project and not governed by a separate nondisclosure agreement shall be
governed by the applicable “teaming” agreement.

 

c. Under such teaming agreement, VHA may use its sole discretion in determining
eligibility of Patron Equity Certificates (“PEC vouchers”) for VHA Member
payment of Services to VHA. VHA’s Patron Equity Redemption Program may issue PEC
vouchers to VHA Members for the purpose of purchasing selected products and
services from VHA. Therefore, Subcontractor will not propose the use of PEC
vouchers for payment of Services by VHA Members.

 

Section 5. Purchase and Subcontracting of Services. VHA may, as appropriate,
purchase from Subcontractor various Services offered by Subcontractor.
Subcontractor shall provide such Services directly to VHA’s Members at the
direction of VHA. VHA shall be responsible for billing the VHA Member, and shall
pay Subcontractor for the Services based on the schedule identified in the Scope
of Work developed for the VHA Member. In any agreement VHA enters into with a
VHA Member pursuant to which Subcontractor shall provide Services, VHA shall
secure the necessary licenses and rights from the VHA Member to allow
Subcontractor to create new collections of data (the “Generic Data”) by deleting
or masking all identification of the VHA Member from data supplied by the VHA
Member, and to include this Generic Data in master databases created and
retained by Subcontractor. Such master databases shall not include or disclose
any information that reveals the VHA Member’s identity. Subcontractor shall not
use, sell, lease, or rent or otherwise disclose to any third parties any data
supplied by or obtained from the VHA Member except to the limited extent
necessary to perform Services.

 

(Service Agreement November 18, 2003)   Page 23 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

Services Agreement

Exhibit G — Master Subcontractor Services Agreement (Continued)

 

  Section 6.   Invitation To Bid.

 

a. If invited by VHA to participate in a Bid or Joint Bid on a particular
project, Subcontractor shall provide VHA with a timely response. If not provided
within three (3) business days from the date of invitation, it shall be deemed
that Subcontractor has no interest in participating in the Bid. VHA shall then
have the right to pursue other sources to provide the necessary Services.

 

b. If invited by a VHA Member to provide a Bid on a particular project,
Subcontractor agrees to give VHA written notice of all invitations from VHA
Members received by Subcontractor within three (3) business days. VHA may, in
its sole and absolute discretion, determine whether Subcontractor may perform
the work as outlined in the lead, may pursue such lead without VHA’s
participation or whether the project shall be co-staffed. Within three (3)
business days after receipt of such written notice from Subcontractor, VHA shall
deliver a written notice to Subcontractor stating whether Subcontractor may
perform such work, Subcontractor may pursue such project without VHA’s
participation or whether the project shall be co-staffed. VHA’s failure to
deliver such notice within such three (3) business day period shall constitute
VHA’s approval of Subcontractor’s provision of the Services pursuant to the
applicable Lead without any co-staffing requirement. Within three (3) business
days after receipt of VHA’s written notice, Subcontractor shall deliver a
written notice to the VHA Member stating whether or not Subcontractor intends to
pursue the project individually or to co-staff the project, as applicable.
Subcontractor’s failure to deliver such written notice within such three (3)
business day period shall constitute Subcontractor’s election not to participate
in a co-staffing project or to provide the Services individually to the
applicable VHA Member.

 

Section 7. Support. Subcontractor shall be solely responsible for any Services
and Associated Deliverables provided to VHA Members. Any warranty or guarantee
given by Subcontractor shall be passed through to VHA’s Members. Any warranty or
guarantee given by either party shall be the sole responsibility of that party,
and the other party shall not be liable for the granting party’s failure to
comply with such warranty or guarantee.

 

Section 8. Similar Services and Products. Subcontractor understands and agrees
that VHA may become familiar with the ideas and concepts contained in the
Services and Associated Deliverables, but that shall not preclude VHA in any way
from developing, acquiring or marketing services capabilities, tools,
methodologies or other goods, products or services similar to the Services and
Associated Deliverables. Notwithstanding the foregoing, VHA may not use
Confidential or Proprietary information of the Subcontractor including, but not
limited to methodologies, technology, or any processes used to deliver the
Services.

 

(Service Agreement November 18, 2003)   Page 24 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

Services Agreement

Exhibit G — Master Subcontractor Services Agreement (Continued)

 

Section 9. Expenses. Each party shall bear its own costs and expenses in
connection with all activities involved in preparing and submitting bids
(including, without limitation, Joint Bids) under this Agreement.

 

Section 10. Term and Termination.

 

a. This Agreement shall remain in effect for a period of three (3) years
following the Effective Date unless terminated earlier pursuant to another
provision of this Agreement. This Agreement may be renewed for additional one
(1) year terms, provided each party agrees to such renewal in writing at least
thirty (30) days prior to the expiration of the current term.

 

b. Either party may terminate this Agreement at any time, without cause, upon
ninety (90) days advance written notice;

 

c. VHA shall have the right, at any time, to terminate this Agreement
immediately in the event there is: (1) a consolidation, merger or reorganization
of Subcontractor with or into another corporation or other entity; (2) creation
of a new majority interest in, or change in majority ownership of,
Subcontractor; or (3) a sale of all or substantially all of Subcontractor’s
assets;

 

d. All notices of termination shall be in writing and delivered by certified
mail; and

 

e. Upon termination of this Agreement,

 

  1) each party shall promptly return to the other all materials and other items
furnished to it by the other party pursuant to this Agreement;

 

  2) Subcontractor shall no longer hold itself out as a participant with VHA
hereunder or act in a manner that would imply a continuing relationship between
the parties unless permitted under separate agreement between the parties then
in effect;

 

  3) if required by VHA, Subcontractor shall be required to complete all
Services under contract at the time of such termination or expiration;

 

  4) for all Services under contract at the time of termination of this
Agreement, but completed prior to termination of this Agreement, Subcontractor
will submit a final invoice to VHA, within thirty (30) days, for Fees earned by
Subcontractor prior to the date of termination. VHA will pay Subcontractor all
Fees earned through the expiration or termination date hereto if, and only if,
Subcontractor was not in breach of any provision of this Agreement prior to such
expiration or termination date; and

 

(Service Agreement November 18, 2003)   Page 25 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

Services Agreement

 

Exhibit G — Master Subcontractor Services Agreement (Continued)

 

  5) for all Services under contract at the time of termination of this
Agreement, but completed after the termination of this Agreement, Subcontractor
will submit to VHA, within thirty (30) days after the completion of the
Services, a final invoice for Fees earned by Subcontractor. Subcontractor’s
failure to submit a claim within such time will constitute a waiver of all
claims and a release of VHA from all liability arising out of such matters.

 

Section 11. Indemnity. Subcontractor shall indemnify, defend, and hold harmless
VHA and VHA Members from and against any loss, liability, damage, cost or
expense, including reasonable attorneys’ fees, arising out of: (i) bodily injury
or death, or damage to property, caused by any act or omission by Subcontractor,
its employees, agents, or subcontractors, or (ii) any material breach or default
by Subcontractor under this Agreement, (iii) any material misrepresentation by
Subcontractor to VHA or VHA’s Members of Subcontractor’s Services covered by
this Agreement, or (iv) any patent, copyright, trademark, or trade secret
infringement arising from the Services or services under this Agreement.
However, Subcontractor shall not be obligated under this Agreement to so defend,
indemnify or hold harmless any indemnitee from any such loss, liability, damage,
cost or expense, to the extent of any damages which results from that
indemnitee’s misconduct or negligence. VHA shall cooperate with Subcontractor at
Subcontractor’s expense in its defense or settlement of indemnified matters.

 

Section 12. Limitation of Liability. Neither party shall be liable for special,
incidental or consequential damages under this Agreement, even if advised of the
possibility thereof. All remedies available to an aggrieved party herein under
this Agreement, at law, or in equity, are cumulative and not mutually exclusive.

 

Section 13. Insurance. Subcontractor agrees to obtain and maintain, at its own
expense, commercial general liability insurance including errors and omissions
liability, professional liability, blanket contractual liability and Products
and Services liability coverage with minimum limits of $1,000,000 per occurrence
and $3,000,000 annual aggregate. Such insurance shall include VHA and it’s
affiliates, licensees and subsidiaries as additional insureds. Prior to
commencement of work under this Agreement, Subcontractor shall submit to VHA a
certificate of insurance executed by a duly authorized representative of the
insurance carrier or carriers, evidencing that the insurance required is in
force and in effect and that such insurance will not be canceled or materially
changed without giving VHA at least thirty (30) days prior written notice.

 

Section 14. Performance Measures. At the request of VHA, Subcontractor will
participate in VHA’s customer satisfaction performance monitoring program for
the purposes of ensuring VHA Member Satisfaction with Services offered to VHA
Members by Subcontractor. Subcontractor’s overall composite customer
satisfaction score may not be lower than eighty (80) in the aggregate for any
given year for the VHA customer

 

(Service Agreement November 18, 2003)   Page 26 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

Services Agreement

Exhibit G — Master Subcontractor Services Agreement (Continued)

 

satisfaction survey. In the event Subcontractor scores are lower than eighty
(80), Subcontractor agrees to develop a mutually agreed upon plan within thirty
(30) days to improve customer service. Any failure to do this will be considered
a material breach of this Agreement.

 

  Section 15.   Warranties.

 

a. Warranty of Title. Subcontractor warrants that it has the right and is duly
authorized to enter into this Agreement and has sufficient right, title and
interest in and to the Services and Associated Deliverables and related
documentation to make the commitments provided for herein, and shall not make
any commitments to others inconsistent herewith.

 

b. Service Warranty. Subcontractor warrants that the Services will be performed
in a good and workmanlike manner in accordance with industry standards and in
compliance with the Statement of Work to be incorporated herein subsequently on
a project-by-project basis. Subcontractor shall provide the Services at a level
of professionalism, workmanship and quality at least equal to that of services
provided to its other customers, and shall maintain the Associated Deliverables
and the documentation for such Services and Associated Deliverables at a level
of quality at least equal to that of other versions of the Associated
Deliverables and associated documentation.

 

Section 16. Relationship of the Parties. Subcontractor and VHA are independent
contractors acting for their own accounts and are not authorized to make any
commitment or representation on the other’s behalf unless previously authorized
by such party in writing. Neither party is responsible to any VHA Member or
Affiliate for the quality or performances of services furnished by the other
party. Each party is solely responsible for establishing the prices for its own
products, services and associated deliverables. Subcontractor shall not be
entitled to any of the benefits to which employees of VHA may be entitled.

 

Section 17. Confidentiality. Except as provided below, neither party shall
during the term of this Agreement and for a period of three (3) years after the
expiration or termination thereof, disclose to any third party, other than its
employees with a need to know who are under nondisclosure obligations, or use
for any purpose other than compliance with this Agreement, any information
provided to it by the other party which is marked “Confidential”, “Proprietary”
or a similar legend, or which is orally identified as such at the time of
disclosure. This obligation of confidentiality shall not apply to (a)
information which is published by the disclosing party or otherwise becomes
available to the public other than by a breach of this Agreement, (b) is
rightfully received by the recipient from a third party not under an obligation
of confidentiality, (c) is known by prior to disclosure, or independently
developed by the recipient at any time, or (d) is required to be disclosed
pursuant to a lawful subpoena from a court of competent jurisdiction or in
response to a valid request by a governmental agency, so long as the

 

(Service Agreement November 18, 2003)   Page 27 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

Services Agreement

Exhibit G — Master Subcontractor Services Agreement (Continued)

 

recipient/disclosing party uses reasonable efforts to notify the owner prior to
such disclosure. VHA shall have the right to disclose to VHA Members, and
federal, state, and local governmental regulatory entities, the terms,
conditions, pricing, and fees under this Agreement.

 

Section 18. Final Reports. Unless agreed to otherwise by the parties in writing,
all materials provided to the client, including bids/proposals and final
reports, will be generated by VHA as prime contractor.

 

Section 19. Training. Subcontractor will attend, at its own expense, a VHA
orientation, not to exceed one (1) day in length, at a mutually agreed upon VHA
site. The purpose of the orientation will be to provide VHA with technical and
non-technical managerial skills about using the Services, and provide
Subcontractor with an overview of VHA services and organizational structure.

 

Section 20. Medicare Disclosure. The parties agree to conform to the Medicare
Disclosure requirements as set forth in Section 952 of P.L. 96-499. VHA and
Subcontractor agree to make available upon request of the Secretary of Health
and Human Services or the Comptroller General of the United States, or any other
duly authorized representative of either, the contracts, books, documents and
records that are necessary to certify the nature and extent of the cost
associated with this Agreement for a period of four (4) years from completion of
all services provided under the Agreement.

 

Section 21. Compliance with Law. In the performance of this Agreement, both
parties will comply with applicable federal, state, and local laws and
regulations, including but not limited to the Health Insurance Portability and
Accountability Act (“HIPAA”) as it is amended from time to time during this
Agreement.

 

Section 22. Invoices and Payment. Subcontractor will submit monthly invoices for
work performed under this Agreement in the prior month, or based on a schedule
outlined in the Statement of Work. If requested by a VHA Member, project-level
invoicing showing a summary of professional fees and associated out-of-pocket
expenses, by individual consultant, shall be provided. Invoices submitted to VHA
for services and expenses will be paid to Subcontractor upon receipt of payment
by VHA from the VHA Member organization for those services and associated
out-of-pocket expenses.

 

Section 23. Miscellaneous.

 

a. Neither party may assign or transfer any of the rights or obligations set
forth in this Agreement without the prior written consent of the duly authorized
representative of the other party, except that VHA may assign this Agreement to
a subsidiary company or entity.

 

(Service Agreement November 18, 2003)   Page 28 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

b. Subcontractor will not use agents or subcontractors to perform any of
Subcontractor’s duties and obligations under this Agreement or any Statement of
Work without first obtaining VHA’s prior written consent. A condition precedent
to obtaining VHA’s written consent is Subcontractor’s agent or subcontractor
agreeing in writing to be bound by Subcontractor’s duties and obligations under
this Agreement. A breach of those duties and obligations by Subcontractor’s
agent or subcontractor will be deemed a breach of this Agreement by
Subcontractor. Unless otherwise agreed in writing by VHA, VHA’s sole payment
obligation is to Subcontractor and any agent or subcontractor expressly waives
the right to seek payment from VHA and will look solely to Subcontractor for
payment.

 

c. The failure of either party to enforce, in any one or more instances, any of
the terms or conditions of this Agreement shall not be construed as a waiver of
the future performance of any such term or condition.

 

(Service Agreement November 18, 2003)   Page 29 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

Services Agreement

Exhibit G — Master Subcontractor Services Agreement (Continued)

 

d. This Agreement shall be governed by the laws of the State of Texas, excluding
its conflicts of law provisions.

 

e. As to the subject matter of this Agreement, this Agreement is the entire
agreement between the parties and supersedes any prior oral or written
understandings. This Agreement may only be amended by a written amendment signed
by both parties.

 

f. The provisions of this Agreement are severable. If any provision is
determined to be unenforceable or unlawful, it shall not affect the
enforceability of the remainder of this Agreement.

 

g. Any notices given under this Agreement shall be effective when received, and
may be delivered in person, by Certified Mail, Return Receipt Requested, or by
receipted courier service such as Federal Express, to the addresses below.

 

If to VHA:

  If to Subcontractor:

220 E. Las Colinas Blvd.

  3061 Zanker Road

Irving, TX 75039-5500

  San Jose, CA 95134

Attn: Contract Compliance

  Attn: General Counsel

With a copy to:

  With a copy to:

VHA Inc.

   

220 East Las Colinas Blvd.

   

Irving, TX 75039-5500

   

Attn: General Counsel

   

 

 

IN WITNESS WHEREOF, VHA and Subcontractor have caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.

 

 

Neoforma, Inc. (“Subcontractor”)

 

VHA Inc. (“VHA”)

By:

     

By:

   

Name:

     

Name:

   

Title:

     

Title:

   

Date:

     

Date:

   

 

(Service Agreement November 18, 2003)   Page 30 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.



--------------------------------------------------------------------------------

Services Agreement

Exhibit G – Master Subcontractor Services Agreement (Continued)

 

SERVICE LISTING, FEES AND DISCOUNTS

EXHIBIT A

 

FEE STRUCTURE

  ¨ Subcontractor will provide a discount to VHA of * percent (*) of the gross
invoice. This discount will be from the invoiced amount to VHA on a monthly,
billable basis.

 

  ¨ VHA is responsible for final pricing to VHA Members. Proposed fees will be
adjusted as necessary to cover administrative, project management, and/or
marketing and sales expenses, or to subsidize the engagement to the benefit of
the VHA Members.

 

(Service Agreement November 18, 2003)   Page 31 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.

*       Confidential treatment requested



--------------------------------------------------------------------------------

Services Agreement

Exhibit G – Master Subcontractor Services Agreement (Continued)

 

MARKETING GUIDELINES

EXHIBIT B

 

VHA will grant the Subcontractor the following marketing authorities;

 

The Subcontractor may:

 

  ¨ Use the VHA logo on their web site as a customer reference.

 

  n VHA product marketing will provide the subcontractor with an approved image.

 

  ¨ Create a hyper-link from VHA’s logo or other references on their site to
VHA’s public site.

 

  n vha.com

 

  ¨ Have a hyper-link point to a copy of a press release if VHA chooses to do
one, (to be specified) this would be available on VHA’s non-secure web pages.

 

  ¨ Refer to “VHA” in their press release with respect to the service
relationship (e.g. subcontractor). VHA Product Marketing will provide standard
verbiage for this.

 

  ¨ Make reprints of a VHA press release if one was done.

 

  n The Subcontractor will bear all financial responsibility for any copyright
liabilities and royalties incurred due to a reprint.

 

  ¨ Distribute relevant VHA marketing materials as agreed to and provided by a
VHA authorized officer.

 

The Subcontractor may not:

 

  ¨ Directly reference the member hospital where they have participated on a
project without express written consent from a VHA authorized officer and the
member hospital.

 

  ¨ Use the VHA brand or logo in combination with their own logo or marketing
materials, campaigns and initiatives outside the context of the partnering
agreement, without specific written consent from VHA for context of use.

 

(Service Agreement November 18, 2003)   Page 32 of 32 Neoforma, Inc. – Effective
June 1, 2004     CONFIDENTIAL INFORMATION OF VHA INC.  